One-minute speeches (Rule 150)
The next item is the one-minute speeches on matters of political importance.
(GA) Madam President, it must be the aim of the European Union to greatly reduce the incidence of fatalities and serious injuries and to improve road safety.
I do not accept the need to wait until 2033 for the European Driving Licence to be put into effect. At present, there is just a European model for the driving licence but what is meant by that, really?
We want to protect road users, if there is the political will to do so, and I firmly believe that modern technology now available can shorten the period for putting Directive 2006/126/EC into effect. We cannot wait any longer - that is extremely important. The Commission must do something concrete about this.
(HU) Madam President, democracy, freedom, solidarity and Christian ideals are the common European values that I believe in. These were also avowed by Count János Eszterházy, a Slovakian Hungarian politician, who was condemned on trumped up charges by the Communists in 1947 and died a martyr's death in Mírov prison in 1957. Apart from his countless other merits, he was the only politician who, as a Member of Parliament, condemned and voted against the deportation of the Jews in the Parliament of the fascist Slovakian state in 1942. His only crime was to stand up without fail for the Hungarians of Slovakia who, together with the German-speaking citizens, were vilified en masse, and made stateless and displaced under the shameful Beneš decrees. The EU should be ashamed that these inhumane decrees legitimising state terror are still in force, and the rehabilitation of János Eszterházy, as well as hundreds of thousands of citizens deprived of their human dignity, is still awaited. I call on my honourable fellow Members to have deeper concern about protecting our common European values.
(RO) Madam President, this year, the separatist demonstrations organised by the Hungarian extremists in Transylvania to celebrate Hungary's national day were marked by a worrying display of radicalism, especially due to the support and declarations from senior representatives of the Hungarian State and one of the European Parliament's vice-presidents.
The Hungarian celebration on 15 March jeopardises from one year to the next the good understanding between Romanians and Hungarians. In this situation, provocative gestures, such as the recent action by a Hungarian extremist who symbolically hanged the hero of the Transylvanian Romanians' struggle in 1848 for their national rights, only serve to threaten peaceful coexistence.
I strongly condemn these displays of extremism. I call on the Romanian authorities to swap political complicity for legal measures. I also appeal to the European forums to take action to halt the escalation of ethnic hatred and territorial separatism in a region where the wounds of the past have a unique opportunity to be closed with the help of European values.
(LV) Madam President, I should like to pose you a question. Do you think it is possible to close French schools in Belgium? Or, let us say, German schools in France? You are right: it is not possible. Yet in Latvia, where more than 40% of the population is Russian-speaking, it is possible. Today, in the Latvian Parliament, nationalist and Nazi members wish to hold a referendum on the closure of Russian schools in Latvia. At the same time, OSCE High Commissioner on National Minorities, Knut Vollebaek, arrives in Latvia and announces that he can be proud of integration in Latvia Do you think that I am joking? You are mistaken. What, moreover, do you think will happen if Russian schools are closed in Latvia? I shall tell you - a civil war will break out in Latvia. If the European Parliament does not react today to this overt radical initiative, by tomorrow, it will already be too late. Thank you.
(ES) Madam President, the nuclear crisis in Japan must not be exploited for manipulative purposes: the public is expecting us to respond and to act. The first thing is for the announced safety tests to be carried out quickly and transparently, and for States to be required to close obsolete or unsafe plants. The first tests should be carried out at first-generation plants, which use the same technology as Fukushima. They are at the end of their useful lives and are technically obsolete.
This is why I am asking you to support the request from all the institutions of the Basque Country to urgently close one such plant: the one in Santa María de Garoña. More than 2 million people live within a radius of 80 km of it. Moreover, more work needs to be done on prevention from an urban planning and civil protection perspective, on safety in terms of deciding where to site these kinds of facilities, and on drafting a European protocol, to enable us to take effective, well ordered and rapid joint action to deal with large-scale catastrophes.
Madam President, the Commission's Secretary-General, Catherine Day, recently described the Irish bank bailout as 'tough but sustainable'. This is not a bailout but a sell-out: a sell-out, at EU insistence, to bondholders - senior, junior, secured, unsecured - every type, category and class of bondholder, while Irish taxpayers shoulder intolerable debt.
The cost of the bank bailout is EUR 70 billion, not to mention the EUR 200 billion in emergency funding from the ECB. How is a small island of 4.4 million people supposed to cope with this madness? The debt burden for every man, woman and child in Ireland is roughly EUR 160 000 just to bail out the banks, and that is not including the interest. A little comparison: if France - population 62 million - were faced with an equivalent banking crisis, the debt of French citizens would be EUR 1 trillion. Would the Commission describe that as 'tough but sustainable'?
Finally, Catherine Day was also wrong when she said that this is not a crisis of the euro. If the European Commission does not recognise that and act on it, then the future of the eurozone, and not just that of Ireland, is bleak.
(IT) Madam President, ladies and gentlemen, in the current international economic crisis, Catalonia is showing very positive signs, such as a 16% increase in exports last year, but also very negative symptoms such as youth unemployment in excess of 40%.
One of the main reasons for these difficulties is the loss of tax revenue suffered by our country each year, which is equivalent to more than 10% of gross domestic product, a figure that is much higher than the contribution of the richest Länder to the entire Federal Republic of Germany.
The economic strangulation of Catalonia hits one of the main economic drivers in Southern Europe and, for this reason, is a problem for the European Union as a whole.
(PL) Madam President, the Republic of Lithuania has recently adopted an Education Act which changes the education system in such a way that there are fears that a significant number - at least half, and maybe more - of the Polish schools in Lithuania may be closed. This is a further example of discrimination against the Polish national minority which has lived in the country for centuries, going back many generations. After the introduction of a ban on writing Polish names using the Polish spelling and a ban on the use of Polish place names, and even instances of Poles being penalised for using their own language, we are dealing with a further instance of discrimination, this time affecting education.
This is all the more lamentable since there is no conflict between the peoples of the two countries, and yet the Lithuanian authorities are irresponsibly igniting and fuelling such a conflict, which may have extremely adverse effects. We concern ourselves with violations of human rights in various places around the world, and yet such regrettable developments are taking place right here in the European Union. It is high time that the European Union looked into this matter. It is a disgrace, not only for Lithuania, but for the European Union as a whole. Thank you.
(EL) Madam President, the Turkish Prime Minister commented on the Oomen-Ruijten report on Turkey's progress towards accession by stating that the report is unbalanced and that he personally considers those who drafted it to be unbalanced.
A few days later, Turkish Cypriot trade union leaders rallying outside the European Parliament in Brussels chanted that the Turkish political leadership does not only insult the MEPs who voted in favour of Mrs Oomen-Ruijten's report; it also insults the Turkish Cypriots who turned out in force in occupied Cyprus to protest against the repression exerted over them by the 40 000 Turkish troops and countless numbers of Turkish settlers. Speaking at the rally, Turkish Cypriot politician, Izzet Izcan, said that Ankara was violating international law by changing the entire demographic structure by moving people from Turkey, thereby putting the very existence of the Turkish Cypriot community at risk and emphasised that anyone who respects human rights, such as the European Union, cannot brook such violations.
Shall we, as the European Parliament, brook this violation, Madam President? I call on you to convey this protest by the Turkish Cypriots both to the Council and to the Commission, so that they can take appropriate action before it is too late.
(EL) Madam President, North Africa is up in flames following the political developments in Egypt, Tunisia and Libya. This crisis is sucking in other countries in the Middle East, with unfortunate, politically dubious and ambiguous consequences. At the same time, Turkey is being given considerable autonomy by decision makers in the West, with clashes between Ankara and Israel and tighter relations between Turkey, Iran and Brazil. Turkey is also gaining autonomy from US policies for the Middle East and from European commitments on future accession to the European Union. There is continuing instability in the countries of former Yugoslavia which is feeding nationalistic groups. Finally, according to reliable international statistics, the Muslim populations which currently number 1.6 billion will rise to 2.2 billion by 2030, whereas the population of Europe will fall by 50 million.
My question is this: do European leaders understand that the destabilisation of the South will have an adverse impact both on the euro and on the geopolitical stability of the security system in the West?
Madam President, I had intended to speak on the impact of the financial crisis in the Republic of Ireland on the economy in Northern Ireland. Instead, it is with deep regret that I inform this House of the callous and brutal murder of a member of the Police Service of Northern Ireland. Twenty-five-year-old Constable Ronan Kerr died at the hands of Republican terrorists on Saturday afternoon.
Constable Kerr, a Catholic police officer, was murdered when a booby-trap bomb planted under his car exploded on Saturday as he left for work. He died at the scene. I call on this House to condemn this atrocity and to call for an end to such violent acts at the hands of Irish Republican terrorists intent on dragging Northern Ireland back to its darker days and derailing the political process.
Since 2007, dissident Republican terrorists have planted dozens of booby-trap bombs under the private cars of police officers. Thankfully, most of these have failed to detonate. I am sure that you will also join with me in calling for all information regarding this murder to be given to the police. There are people in the local community who have information about Constable Kerr's brutal murder. They need to come forward and bring these murderers to justice, not shield them from it. They need to do it for the future of our country and out of respect for a brave police officer and his grieving mother and family. I am also appalled at the lack of respect that this speech has been given by some Members of this House.
(EL) Madam President, in ratifying the UN Convention on the Rights of Persons with Disabilities, the 27 Member States have committed to equal rights, equal treatment and equal opportunities, thereby ensuring that these citizens can participate fully in society. However, as we have seen, this does not apply to everyone. Around 30 million blind people living in Europe face huge difficulties in everyday activities, such as shopping, because they have to rely on other people to tell them what is inside the packaging.
I should therefore like to call on the Commission to open broad consultation with interested bodies on the adoption of a voluntary product labelling system in Braille and, at the same time, to call on my fellow Members here to support it by signing written statement 14.
(EL) Madam President, the conclusions of the last summit provided anything but reassurance. The clear provision for the facility for a Member State to restructure debt post-2013 is a straightforward departure from the European Union's original position when the crisis broke, that debt restructuring would be precluded at all costs. Already in Greece, the debate by distinguished economists at international level and the markets has taken off again.
What happened to change this position? Every effort was made, no cost was spared; perhaps we just ran out of steam. The truth is that the forecasts and estimates made are not being verified. The recession is getting worse in Greece instead of better, government spending is at -9%, when it should be at +8.5% based on the memorandum for 2011 and, worst of all, unemployment has already topped 15%.
There is only one answer to this: growth. Is there any sign of growth? No, there is not; we need policies for growth, not reversals and talk about restructuring.
(HU) Madam President, the Hungarian EU Presidency has reached half-time, so it is worth reviewing the achievements to date. A major success is that agreement in principle was reached recently in the Council about the package of six legislative proposals to strengthen economic governance. The rapid adoption of the new legislation by Parliament may greatly improve the competitiveness of the European economy. The energy summit in February also brought a real breakthrough. As a result of the strengthening of the common energy market and infrastructural development, a common European energy policy may be created at last. Apart from this, agreements of key importance have been reached with regard to the common agricultural policy and cohesion policy as well.
Naturally, there are still open questions, such as the EU Roma strategy. Through adopting this, the EU will, at last, accept official responsibility as well for closing the gap for the Roma. Ladies and gentlemen, the success of the Hungarian Presidency also means success for Europe. For precisely this reason, I ask you to continue to support the achievement of common objectives through your votes. Thank you for the floor, Madam President.
Madam President, like Mrs Dodds, I had intended to speak about the economy, but the terrible, callous murder of a young Catholic police officer in Northern Ireland has sadly changed that. I think it is important that this House realises the enormity of this tragedy for the island of Ireland, and for the family affected by it.
Mr Kerr had only finished his initial training in December; he was only 25 and a bomb exploded under his car. I was very touched by the comments of his mother yesterday on Mothers' Day, when she urged Catholics not to be deterred from joining the Police Service of Northern Ireland at a time when we are striving, as she said, for a neutral police force for the good of our country. She urged all Catholics not to be deterred by this murder. She said we all need to stand up and be counted and to strive for equality.
Again I will quote her words in her sadness: 'We do not want to go back into the dark days again of fear and terror. We were so proud of Ronan and all that he stood for. Don't let his death be in vain'.
Those who murdered him have still not admitted to it. Those who know the persons or others who committed this murder have a duty to come and to give evidence to the Police Service of Northern Ireland. Europe has supported the peace process, and it is our duty to continue to do that.
(RO) Madam President, Romania has a law stipulating that teachers' salaries should be increased, because they are very low. This law was approved and voted on in the Romanian Parliament, but it is not enforced in any way at all. Teachers have won their rights in court, based on definitive legal judgments, but the government is unwilling to enforce this law. As a result, it is devising a new law which places a ceiling on teachers' salaries. This is not only a danger to democracy and an unhealthy way for the democratic institutions of a state to operate. It goes far beyond this. It jeopardises the objectives of the Europe 2020 agenda.
We are all aware that in order to effect a sustainable recovery from the crisis, we need education and skills. In order to have an economy based on knowledge and research, we need young people who are very well trained, teachers who are very well paid and a strong, effective education system.
(RO) Madam President, as a result of the incompetent administration and disastrous policy of economic vandalism pursued by the Băsescu-Boc regime, Romania's healthcare system, especially the health insurance sector, has reached subsistence level. Both the medical staff who work in this system and the patients who ought to benefit from it have reached the point where they are being treated beneath the level of decency and human dignity.
There are solutions for improving and remedying this situation, but they are being ignored by the current government. The foundations were recently established for cooperation between family doctor trade union organisations and the Health Committee of the Chamber of Deputies, in the hope of achieving a better outcome at the future discussions with the Ministry of Health and the National Health Insurance Office.
I wanted to draw the European Parliament's attention to this situation as, if these actions supported by the Romanian Parliament also fail, this will add further evidence to the catalogue of abuses of power in Romania, where the democratic principle of the separation of powers of state has ceased to apply.
(ES) Madam President, I would like to echo the concerns expressed last week by Crown Prince Felipe de Borbón, who carries the historic title of my region - the Principality of Asturias - when he received the Prince of Wales in Madrid.
Prince Felipe quite rightly called on the governments of Spain and the United Kingdom to resolve the damaging Gibraltar conflict. This is an important reminder that I welcome, as I say, from the European Parliament.
With Spain and the United Kingdom being exemplarily democratic Member States, Britain's continued occupation of the rock in the 21st century is intolerable. No occupation of a sovereign state by another is acceptable under law.
The occupation of northern Cyprus - a region I have recently visited - in violation of the territorial integrity of Cyprus, is also clearly unacceptable.
(SK) Madam President, the European Union wants to become the most competitive economy in the world. In order to achieve this, we must invest in our future, and in my opinion, our young people and their education are our future. It is said that whoever wants something looks for reasons, and whoever does not want something looks for ways to avoid finding reasons.
In my opinion, the European Union is currently looking for reasons to say why we cannot put more funding into education, and we are often very fond of pointing out that we have a crisis and must deal with its consequences. As we are now discussing the next seven-year period in the EU and future funding and budgets, I think we should be asking an unambiguous question: how much do we intend to invest in education and in our future? We also certainly need to hear what the Council and the Commission want to do in this area.
Likewise, we cannot, of course, tolerate what is happening in some Member States, which are transferring funding from education into other areas, as is taking place in my own country, for example. In my opinion, this is not right. We must also realise that investing in the future is the only way to achieve what we really want to achieve.
Madam President, I want to denounce today an act of aggression against one of the pillars of the European Union: the internal market and the free circulation of goods and people. Recently, the Catalan Meat Industry Federation and certain Catalan newspapers have reported that, in France, trucks coming from Catalonia have been attacked and damaged by French farmers. The meat products some trucks were carrying were completely destroyed by French pickets.
These acts of aggression have been repeated twice since the beginning of 2011. The last incident happened just a few weeks ago, when French pickets stopped another lorry full of meat from Catalonia, assaulted the driver and then sprayed diesel over 20 000 kilos of fresh meat.
This pressure by some French farmers' unions, destroying products coming from outside France, has had a very rapid impact on clients of the Catalan meat industry, as a result of which its sales have dropped by 50%. I have tabled a parliamentary written question to the Commission in the hope that the European Union will stop this unacceptable aggression.
(HU) Madam President, in Europe, cultural diversity is a value which all of us must take action to defend. However, this has not always been the case. On our continent, there are numerous unique cultures which are threatened with extinction. The Csango Hungarians in the Romanian region of Moldova are one such endangered community as well. Recommendation 1521/2001 of the Council of Europe urges saving this Csango minority culture, while outlining specific measures. Although there have been steps forward in the matter over the last decade as a result of the recommendation, the situation is far from satisfactory. The Council of Europe does not have at its disposal the European legislation or a mechanism of accountability that makes compliance with this possible and which ensures the effective functioning of the European Union. The Council of Europe is ahead of the EU in many issues concerning the provision of human rights at a high level, but its recommendation and its treaties cannot achieve the desired effect. If the European Union takes the principle of honouring cultural and linguistic diversity seriously, which Article 3 of the EU Treaty also advocates, everything must be done to ensure that this principle is enforced in actual cases. Let us start with the Csango Hungarian culture in Moldova.
(ES) Madam President, in January, the European Commission approved the strategy to tackle early school dropout as a key contribution to the Europe 2020 strategy to fight the school dropout problem across the entire European Union and reduce rates by at least 10%.
Strangely, this strategy does not make any reference to disabled people, and this is why I would like to use this minute to make an appeal, since the education ministers of all the Member States will be meeting in Brussels on 2 and 4 May to discuss the global strategies around this issue.
I would like to ask that the issue of disabled people be included within this strategy, because it is of fundamental importance for this group of people all over Europe to receive continuous education and therefore to be able to access the labour market. Article 24 of the United Nations Convention on the Rights of Persons with Disabilities states that disabled people are not, under any circumstances, to be excluded from the general education system.
The debate is closed.